Citation Nr: 1031340	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope

INTRODUCTION

The Veteran served on active duty from October 1993 to September 
1999.

This matter is on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

This case was then remanded by the Board in May 2009 for further 
development and is now ready for disposition.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2009.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Sleep apnea was not shown in service, and is unrelated to service 
or to a disease or injury of service origin, including PTSD. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, nor is 
it proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in the May 2006 letter, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  
Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted 
private treatment records and a medical journal case report from 
1998.  She was also provided an opportunity to set forth her 
contentions during the hearing before the undersigned Veterans 
Law Judge in February 2009.
 
In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
February 2009 hearing, the Veteran was asked when she was first 
diagnosed as having sleep apnea.  Further, noting the Veteran's 
primary theory of entitlement was that of secondary service 
connection, the undersigned asked the Veteran whether any medical 
professional had provided her the opinion that her sleep apnea 
was caused or aggravated by her PTSD.  Her representative then 
indicated that she would attempt to secure a medical opinion that 
addressed that question.  

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO/Board hearing.  By 
contrast, as noted above, the hearing focused on the element(s) 
necessary to substantiate the claim and the Veteran, through her 
testimony, demonstrated that she had actual knowledge of the 
element(s) necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant, DRO/VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim(s) based on the current 
record.

A VA opinion with respect to the issue on appeal was obtained in 
November 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
findings of a September 2004 formal sleep study, subsequent VA 
treatment records relating to the Veteran's use of a CPAP 
machine, and the statements of the appellant (an interview 
lasting over 2 hours), and provides a complete rationale for the 
opinion stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determination as to this 
claim, and no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	
Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

	The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.
	
	Service Connection as Secondary to PTSD
	
	The Veteran's primary argument on appeal is that her service-
connected PTSD has led to her sleep apnea.  However, based on the 
weight of the medical evidence, the Board concludes that her 
sleep apnea is not related to her service-connected PTSD or any 
other service-connected disability.  
	
	Specifically, the Board places great weight on the opinion of the 
VA examiner in November 2009.  There, after a review of the 
claims file and an interview with the Veteran that lasted over 
two hours, the examiner observed that she had been diagnosed with 
sleep apnea in the past.  However, the examiner pointed out that 
sleep apnea is a physiologic disorder, as opposed to a 
psychiatric disorder, and that its treatment is by physical 
means.  The examiner emphasized that sleep apnea:  
	"is a physiological disorder found in hundreds of Americans 
and in the considered opinion of the examiner, bears no 
relationship to her posttraumatic stress disorder either in 
terms of causation or aggravation.  It is responding to 
physical treatment measures.  It does occur in veterans 
with PTSD, as well as with veterans without it and indeed 
widely in the general population, but a direct relationship 
is not postulated."  
	
	Based on this fact, the physician specifically concluded that he 
did not find evidence that her sleep apnea was caused or 
aggravated by her PTSD.  
	
The Veteran, through her representative, argues that the November 
2009 examination report did not properly consider the question of 
whether the Veteran's PTSD aggravated her sleep apnea.  However, 
on close review of the examination report, the Board notes that 
the examiner explicitly stated that the Veteran's PTSD did not 
aggravate her sleep apnea.  Consideration has also been given to 
examiner's comment that: "[t]his is not to say that at times 
when her [the Veteran] sleep disorder, sleep apnea, is difficult 
to control, she does not have some daytime sleepiness either from 
sleep medication or simply from sleep deprivation."  The 
representative argues that this statement suggests that the 
Veteran's sleep apnea is aggravated by her PTSD.  The Board does 
not agree.  Notwithstanding the fact the examiner repeated on 
multiple occasions that the Veteran's PTSD did not aggravate her 
PTSD, the Board observes that the examiner went on to state that 
the Veteran's "sleep is also disturbed by the anxiety of PTSD, 
especially in the form of initial insomnia, but the major sleep 
problem is her apnea."  Put not another way, the examiner is 
stating that the Veteran's PTSD may at times contribute to sleep 
difficulty due to causing initial insomnia.  This is not the same 
as saying that the PTSD is aggravating the sleep apnea.   
	
	The evidence of record also fails to demonstrate relationship 
(causal or aggravation) between the Veteran PTSD and her sleep 
apnea.  It is true that the Veteran has on occasions such as 
September 2005, January 2007 and October 2008 complained of 
difficulty sleeping, which she attributed to her psychiatric 
disorder.  However, on none of those occasions did she or the 
evaluating physicians go on to suggest that her sleep apnea was 
related to her PTSD.  Indeed, the Veteran testified that she was 
unaware of any medical professional relating her sleep apnea to 
her PTSD, and that it was only her opinion that such a 
relationship existed.  Transcript at 16.
	
	In fact, the Veteran's assertion that her sleep apnea is a 
product of her service-connected PTSD appears primarily based on 
a 1998 medical journal case report, which discusses a potential 
relationship between the PTSD and sleep apnea.  While, in 
general, medical treatises may be utilized in the consideration 
of a claim, see Wallin v. West, 11 Vet App. 509 (1998), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the case report here 
does not actually support her assertion.  Instead, the case 
report discusses the negative effects sleep apnea may have on 
some PTSD symptomatology.  In other words, similar to the 
comments made in the November 2009 VA examination report, the 
article suggest that there is a co-morbid relationship between 
sleep and apnea, and that the symptoms of PTSD could improve if 
an individual secured better sleep, i.e, treating the sleep 
apnea.  The Veteran, on the other hand, is arguing that her PTSD 
is causing her sleep apnea, which was not the basis of the 
article.
	
	Consideration has also been given to the Veteran's personal 
opinion that her sleep apnea was caused or aggravated by her 
PTSD.  However, as a lay person without the appropriate medical 
training and expertise, she simply is not competent to provide a 
probative opinion on a medical matter, to include the diagnosis 
of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, her lay opinion is 
significantly outweighed by the medical opinion obtained in 
November 2009.
	
	As a result, the weight of the competent evidence does not 
indicate that the Veteran's PTSD has caused her sleep apnea.  
Moreover, the Veteran has not asserted a relationship between her 
sleep apnea and any of her other service-connected disabilities.  
Therefore, entitlement to service connection on a secondary basis 
is not warranted.  
	
	Entitlement to Service Connection on a Direct Basis
	
	Next, although the Veteran has primarily asserted that her sleep 
apnea is attributable to her service-connected PTSD, the Board 
has also considered the claim on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, this aspect of 
the appeal must also be denied.
	
	First, the Veteran's service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to sleep 
apnea or any symptoms reasonably attributed thereto.  While there 
were occasions where she stated that she had trouble sleeping, it 
was typically identified as a symptom of depression, such as in 
evaluations from September 1996 or December 1999, or from 
instance of shoulder pain in December 1996.  Moreover, while she 
complained of fatigue at the time of her discharge physical 
examination in March 1999, sleep apnea was not observed.  
Therefore, sleep apnea was not noted in service.  The Veteran 
does not argue to the contrary.
	
	Next, post-service evidence does not reflect symptoms related to 
sleep apnea for many years after service discharge.  
Specifically, in September 2004, the Veteran underwent a sleep 
study which led to a diagnosis of sleep apnea.  However, this is 
the first recorded symptomatology related to sleep apnea, coming 
some five years after discharge.  Therefore, the competent 
evidence does not reflect continuity of symptomatology.  Again, 
the Veteran does not argue to the contrary.  She testified that 
her sleep apnea was not diagnosed until 2004.  Transcript at 16.  
Post-service treatments records reflect similar findings.
	
	In addition to the absence of documented post-service 
symptomatology for many years, the Board has considered the 
Veteran's statements regarding continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991). 
	
	In this case, continuity of symptomatology since active service 
has not been shown, nor has the Veteran so asserted.  Moreover, 
the Board emphasizes the multi-year gap between discharge from 
active duty service (1999) and initial identification of sleep 
apnea in 2004.  Further, the Veteran has stated at her hearing 
before the Board in February 2009 that this disorder had been 
undiagnosed for only "several months," thereby implying that 
any related symptoms were not especially long-standing.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  
Therefore, continuity has not here been established either 
through the competent evidence or through the Veteran's 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
sleep apnea to active duty.    
	
	To that end, the Board again places significant probative value 
on the November 2009 VA examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran reported 
symptoms of sleep apnea.  However, the examiner opined that her 
sleep apnea was it was not related to active duty service, as 
there was "no credible evidence" to indicate that it arose 
during active duty service or was caused by any event during 
active duty.  

Finally, with regard to service connection on both a direct and 
secondary basis, the Board has also considered the Veteran's 
statements and sworn testimony asserting a nexus between her 
sleep apnea and both active duty service and her service-
connected PTSD.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to her through her senses, disorders 
such as sleep apnea are not the types of disorders that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to her statements.  See 
Cartright, 2 Vet. App. at 25.  

Therefore, in light of the above discussion, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection on either a direct or secondary basis, and 
there is no doubt to be otherwise resolved.  As such, the appeal 
is denied.


ORDER

Service connection for sleep apnea, to include as secondary to a 
service-connected disability is denied.  



______________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


